PER CURIAM.
Henry Wesley Chisolm appeals the district court’s order denying his motion styled as one to Correct a Plain Error Pursuant to Fed.R.Crim.P. 52(b). We have reviewed the record and find no reversible error. Accordingly, we affirm. See United States v. Chisolm, No. CR-98-1186 (D.S.C. Jan. 31, 2002). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.